— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits under the extended benefits program of 1974. Claimant does not dispute the fact that her benefit year expired one day before the beginning of the extended benefit period. Although not mentioned at the hearing, claimant now contends that she was misinformed as to the starting date of the extended benefit period and an exception might have been made in her case if she had applied on February 18, 1974, which was the beginning of the extended benefit period. This contention is without merit (Matter of Barrymore [Levine], 37 AD2d 1043). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.